Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 1 of 9 PagelD 421

 

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO. 8:19-cr-75-JA-CPT-1
JEFFERY ANDRE CHEAVES

 

ORDER

Defendant filed a Motion for Compassionate Release. (Doc. 109).1 To
prevail on this motion, Defendant must satisfy two requirements: (1) he must
exhaust his administrative remedies and (2) show there are extraordinary and
compelling reasons warranting a reduction. If the Court finds that Defendant
satisfies these requirements, it may reduce the term of imprisonment after
considering the factors set forth in 18 U.S.C. § 3553(a) (18 U.S.C. §
3582(c)(1)(A); U.S.S.G. § 1B1.13), and specifically finding that Defendant is not
a danger to the safety of any other person or the community (U.S.8.G. §
1B1.13(2)). Defendant has exhausted his administrative remedies, but because
he cannot show extraordinary and compelling reasons for a reduction of his
sentence, his motion must be denied. Furthermore, the § 3553 sentencing

factors do not weigh in Defendant's favor.

 

1 The Government opposes Defendant’s Motion. (Doc. 111).

 
Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 2 of 9 PageID 422

|

 

 

After Defendant pleaded guilty to Count Three of the Indictment,
possession of a firearm in furtherance of a drug-trafficking crime in violation of
18 U.S.C. § 924(c)(1)(A)(i) (Doc. 61), the Court sentenced him on October 16,
2020 to 60 months of imprisonment followed by 5 years of supervised release.
(Docs. 91, 92).2 Defendant is 58 years old with a projected release date of June
7, 2023. (Doc. 111).

I. LEGAL FRAMEWORK FOR REDUCTION IN SENTENCE

“The authority of a district court to modify an imprisonment sentence is
narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-
95 (11th Cir. 2010). Congress granted the courts limited authority to modify a
sentence in 18 U.S.C. § 3582(c):

(c) Modification of an imposed term of imprisonment.-
-The court may not modify a term of imprisonment once it
has been imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant
has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of

 

2 The Indictment charged Defendant with possession with intent to distribute
controlled substances, possession of a firearm by a convicted felon, and possession of a
firearm in furtherance of a drug-trafficking crime. (Doc. 1). At the time of the
Indictment, Defendant qualified as an armed career criminal and was subject to an
enhanced 15-year minimum sentence on the gun-possession charge. “As part of plea
negotiations, and in consideration of [Defendant’s] age (he is now 58 years old) the
government elected to allow [Defendant] to plead guilty to the count charging him with
possession of a firearm in furtherance of a drug crime . . . thus subjecting him to only
a five-year minimum sentence.” (Doc. 111 at 2).

 
Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 3 of 9 PagelD 423

 

 

such a request by the warden of the defendant's facility,
whichever is earlier, may reduce the term of imprisonment
(and may impose a term of probation or supervised release
with or without conditions that does not exceed the unserved
portion of the original term of imprisonment), after
considering the factors set forth in section 3553(a) to the
extent that they are applicable, if it finds that--

(i) extraordinary and compelling reasons warrant such a
reduction; or

(ii) the defendant is at least 70 years of age, has served at
least 30 years in prison, pursuant to a sentence imposed
under section 3559(c), for the offense or offenses for which
the defendant is currently imprisoned, and a determination
has been made by the Director of the Bureau of Prisons that
the defendant is not a danger to the safety of any other
person or the community, as provided under section 3142(g);
and that such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.

Because Defendant is under 70 years old, he must show extraordinary and
compelling reasons to qualify for modification of his sentence under § 3582(c).
Factors constituting extraordinary and compelling reasons are outlined in
U.S.8.G. 1B1.13, the policy statement underlying 18 U.S.C. §3582. These
reasons include Defendant’s: (A) medical conditions, (B) age, if over 65 years,

and (C) family circumstances. Neither (B) or (C) apply here because Defendant

is not over 65 and he does not claim a relevant family circumstance.’

 

3 Family circumstance is either (i) the death or incapacitation of the
caregiver of the defendant’s minor child or minor children or (ii) the
incapacitation of the defendant’s spouse or registered partner when the
defendant would be the only available caregiver for the spouse or registered
partner. U.S.S.G. 1B1.13, Application Note 1.(C). Defendant does not allege
either of these conditions.

 
Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 4 of 9 PagelD 424

Extraordinary medical conditions include (i) any terminal illness, and
(ii) any “serious physical or medical condition ... that substantially diminishes
the ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.”

U.S.S.G. §1B1.13, emt. n.1(A). Terminal illness “means a disease or condition

 

| with an end-of-life trajectory.” 18 U.S.C. § 3582(d)(1). BOP Program
Statement 5050.50, at 3(a) provides that consideration for a reduction in
sentence can be given to an inmate who has been diagnosed with a terminal,
incurable disease and whose life expectancy is eighteen months or less.

Consideration is also given if an inmate is “completely disabled, meaning the

 

inmate cannot carry on any self-care and is totally confined to a bed or chair”
or “capable of only limited self-care and is confined to a bed or chair more than

50% of waking hours.” Id. at 3(b).

 

But even when an extraordinary and compelling reason exists, a district
court should only reduce a term of imprisonment if it determines that the
defendant is not a danger to the public and the 18 U.S.C. § 3553(a) factors
weigh in favor of release. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. §1B1.13.

II. DISCUSSION

A. EXHAUSTION OF ADMINSTRATIVE REMEDIES

The first question is whether Defendant exhausted his administrative

 

remedies because the failure to do so is fatal to his request. United States v.

 
Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 5 of 9 PagelD 425

 

 

Raia, 954 F.3d 594, 597 (3d Cir. 2020)(“Given BOP’s shared desire for a safe
and healthy prison environment, we conclude that strict compliance with §
3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—
importance.”). As set forth above, Defendant may ask the Court for relief after
(1) he has fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on his behalf or (2) there has been a lapse
of 30 days from the receipt of such a request by the warden of the facility
where Defendant is imprisoned. 18 U.S.C. § 3582(c)(1)(A).

Defendant asserts he submitted a request for compassionate release to
the warden on June 29, 2021 and did not receive a response within thirty days.
(Doc. 109 at 2; 109-1). The Government argues Defendant’s “BOP records
suggests that he has not filed a petition for compassionate release with the
warden” even though Defendant “provides documentation suggesting that he
has.” (Doc. 111 at 8). But this argument is not supported by a copy of the
BOP’s Administrative Remedy Log. Alternatively, the Government argues
“filf [Defendant] has properly filed a petition, he has not yet appealed a

”

determination by the warden.” Thus, on one hand, the Government asserts
the warden never received a request and on the other hand argues Defendant
has not appealed the warden’s decision.

Defendant submitted a copy of the request he mailed to the warden.

(Doc. 109-1). He also provided documentation of requests he made to the BOP

 
Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 6 of 9 PagelD 426

 

regarding medical records and the status of his request for compassionate
release, all on papers including his inmate number, name, and unit location.
(Docs. 109-1 at 3; 109-2). On this record, the Court finds that Defendant has
exhausted his administrative remedies.

B. DEFENDANT FAILS TO PRESENT ANY
EXTRAORDINARY AND COMPELLING
REASONS

Defendant bears the burden of establishing that release is warranted.
United States v. Heromin, 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D.
Fla. June 7, 2019); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.
2013). Defendant claims his aggressive prostate cancer, kidney disease,
sarcoidosis, and hypertension constitute a serious medical condition. But he
does not present any records to substantiate these ailments or their severity.*
The Presentence Report (PSR) reflects that Defendant was hospitalized in
1988, over thirty years ago, for sarcoidosis on his lungs and that he began
experiencing prostate issues while incarcerated at the Citrus County
Detention Facility, seeking treatment for frequent urination on August 11,

2019. (Doc. 90 at §] 84).5 When pretrial services interviewed Defendant for his

initial appearance in this case, the only physical problem he reported was back

 

4 The Court notes Defendant requested his medical records from the BOP on
July 1, 2021 and July 21, 2021 (Doc. 109-2), but they are not provided here.

5 To prepare the PSR, probation interviewed Defendant at the Citrus County
Detention Facility. (Doc. 90 at 20).

 
Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 7 of 9 PagelD 427

pain. (Doc. 17, filed March 15, 2019). He is prescribed Tamsulosin 0.4g for
his kidney disease and Lisinopril 5 mg for his hypertension. (Doc. 109 at 3).
There is nothing in the record indicating Defendant suffers from prostate
cancer. The record is void of any evidence that Defendant has a life expectancy
of eighteen months or less or that he is incapable of self-care or is confined to
a bed or chair.

Defendant also argues the Covid-19 pandemic and his underlying health
issues are extraordinary and compelling reasons sufficient to release him to
time served. Then he argues that Application Note 1(D) of U.S.S.G. § 1B1.13
| allows the Court to grant relief when he has failed to show extraordinary
medical conditions as defined in U.S.S.G. § 1B1.13(1)(A). Application Note
1(D) allows for other extraordinary and compelling reasons as determined by
the Director of the Bureau of Prisons. Application Note 1(D) however, “does
not grant discretion to courts to develop ‘other reasons’ that might justify a
reduction in a defendant’s sentence.” United States v. Bryant, 996 F.3d 1243,
1248 (11th Cir. 2021). That is, “the phrase ‘[a]s determined by the Director of
the [BOP]” cannot be replaced with “as determined by a district court.”
| Bryant, 996 F.3d at 1263. Thus, relief under Application Note 1(D) is not
available to Defendant.

Nor does the Covid-19 pandemic fall into the specified categories of the

Sentencing Commission’s policy statement. The specified categories are

 

 
Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 8 of 9 PagelD 428

serious medical conditions afflicting an individual inmate, not generalized
threats to the entire population. “The mere existence of COVID-19 in society
and the possibility that it may spread to a particular prison alone cannot
independently justify compassionate release.” Raia, 954 F.3d at 597. And

“general concerns about possible exposure to COVID-19 do not meet the

 

criteria for an extraordinary and compelling reason under U.S.8.G. § 1B1.13.”
| United States v. Smith, 8:17-cr-412-T-36AAS, 2020 WL 2512883, at *6 (M.D.
Fla. May 15, 2020).

“[A] compassionate release due to a medical condition is an
extraordinary and rare event.” White v. United States, 378 F. Supp. 3d 784,

787 (W.D. Mo. 2019). Defendant provides no records to corroborate his

 

medical conditions and therefore fails to carry his burden of establishing that
compassionate release is warranted. See, e.g., Klatch v. United States, No.
8:17-cr-135-T-27JSS, 2020 WL 1694299, at *2 (M.D. Fla. Apr. 7, 2020)
(denying compassionate release based, in part, on the defendant failing to
“provide any medical documentation in support of his assertions” that he is
suffering a serious medical condition); see also, United States v. Rodriguez-
Orejuela, 457 F. Supp. 3d 1275, 1282-84 (S.D. Fla. 2020) (denying a motion for
compassionate release for an eighty-one year old inmate with a number of
health conditions, including colon and prostate cancer and chronic

hypertension).

 

 
Case 8:19-cr-00075-JA-CPT Document 113 Filed 08/23/21 Page 9 of 9 PagelD 429

C.THE 18 U.S.C. § 3553(a) FACTORS WEIGH
AGAINST GRANTING DEFENDANT RELIEF

If Defendant had presented extraordinary and compelling reasons—
which he did not—the Court could grant a sentence reduction after considering
the 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A). In an abundance of caution, the
Court has carefully considered the 3553(a) factors and finds that they also
weigh against Defendant’s request for relief. 6

III. CONCLUSION

Defendant’s Motion for Compassionate Release (Doc. 109) is DENIED.

47t
DONE and ORDERED in Orlando, Florida, on August _24, 2021.

LU

Jor ANTOON II
Unyted States District Judge

 

Copies furnished to:

United States Attorney
United States Probation Office
Jeffery Andre Cheaves

 

6 Defendant’s criminal career began with shoplifting at age 17. He went on to
incur the following convictions: at age 18, possession of marijuana; at 19, attempted
robbery without the use of a firearm; age 21, robbery; age 24, possession of cocaine,
synthetic cannabinoids, narcotic equipment, weapon by convicted felon and possession
of firearm in furtherance of a felony; at 26, sale of cocaine and possession of
paraphernalia; at 28, loitering and prowling, possession of paraphernalia, loitering for
unlawful purposes, and resisting arrest without violence; at 29, fraudulent sale of
substance in lieu of controlled substance, principal to sale of cocaine; at 30, principal
to aggravated battery; at 34, possession of drug paraphernalia, resist/obstruction of
officer without violence; at 36, domestic battery; at 37, possession of cocaine, possession
of drug paraphernalia; at 38, failure to appear on felony offense; at 40, possession of
paraphernalia; and at 45, petit theft. (Doc. 90 at 8-14). Additionally, he had his
probation revoked three times. (Doc. 90 at 12-18).

 

 
